Citation Nr: 9918486	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  The evaluation of the veteran's service-connected 
residuals of a fracture, right femur, currently evaluated as 
20 percent disabling.  

2.  The evaluation of the veteran's service-connected 
residuals of a closed head injury, evaluated as 70 percent 
disabling for the period July 9, 1994, to January 15, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to July 
1994.  He has been rated as incompetent for purposes of 
managing VA payments since February 1997, due to the 
residuals of the service-connected traumatic brain injury.  
His mother is his custodian for VA purposes and the appellant 
in this claim.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted service connection 
and assigned separate 10 percent ratings for residuals 
fracture right femur and depressive disorder, effective from 
July 9, 1994.  The veteran was notified of that decision in 
September 1994 and submitted a notice of disagreement (NOD) 
in October 1994, limiting his appeal to the evaluations 
assigned to the right femur and depressive disorders.  

In a May 1995 rating decision, the RO assigned ratings of 20 
percent for the service-connected right femur disability and 
50 percent for the residuals of head trauma (formerly 
characterized as depressive disorder), effective from July 9, 
1994.  

The RO issued a statement of the case (SOC) in May 1995, 
characterizing the issues as increased ratings, noting the 
ratings assigned in the May 1995 rating action.

On a VA Form 1-9, Appeal to the Board of Veterans Appeals, 
dated in March 1996, the veteran's representative indicated 
that he was appealing the May 1995 rating action which 
assigned ratings of 20 percent for the right femur disorder 
and 50 percent for the residuals of head injury. 

By an April 1996 rating action, the RO re-characterized the 
head trauma disability as residuals of a closed head injury 
and assigned a 70 percent rating, effective from July 9, 
1994.  In an October 1996 rating decision, the RO increased 
the rating to 100 percent, effective from January 16, 1996.


REMAND

An appeal to the Board is initiated by filing a NOD.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(1998).  Then, after the agency of original jurisdiction has 
issued the claimant a SOC, the appeal is completed by filing 
a Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 
20.200, 20.202 (1998).

A Substantive Appeal can be set forth on a VA Form 9 
("Appeal to the Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202.  To be 
considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time. 38 C.F.R. §§ 
20.302(b), 20.303.  If the claimant fails to file a 
Substantive Appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 
195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  
Cf. Rowell v. Principi, 4 Vet. App. 9 (1993). 

In the present case, the veteran's representative submitted a 
VA Form 1-9 in March 1996 in which he referenced the May 1995 
rating action and disagreed with the ratings assigned 
therein.  The veteran's October 1994 NOD had expressed 
dissatisfaction with the ratings assigned in the September 
1994 decision which was the initial grant of service 
connection.  Upon receipt of the NOD, the RO reexamined the 
claim and took action, granting increased ratings in a May 
1995 rating action.  The May 1995 SOC was issued, as 
required, following the additional development undertaken by 
the RO in response to the NOD.  See 38 C.F.R. § 19.26.  

As such, to perfect the appeal, a Substantive Appeal was to 
be filed within 60 days from the date the RO mailed the May 
1995 SOC, before the expiration of the one-year period from 
the date of mailing of the notification of the September 1994 
rating action, or within the time limit prescribed pursuant 
to a timely filed request for extension.  38 C.F.R. §§ 
20.302(b), 20.303.  The VA Form 1-9 received in March 1996 
was not received within those time limits.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that when the Board 
addresses in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29.  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this regard, the Board notes that it is considering 
whether a timely Substantive Appeal was filed with respect to 
the ratings assigned to the right femur and head injury 
residual disorders in the September 1994 rating action.  The 
veteran, appellant and representative have not yet been 
afforded an opportunity to present argument and/or evidence 
on this question.  Consequently, the Board will remand the 
matter to the RO the avoid the possibility of prejudice.  
38 C.F.R. § 19.9.

The RO should give the appellant and veteran an opportunity 
to present arguments and additional evidence on the issue of 
whether a timely substantive appeal had been filed.  Then the 
RO should review the issue of whether a timely substantive 
appeal has been received in this case.  If that issue is not 
resolved in favor of the appellant and veteran, they should 
be furnished their appellate rights.  If the RO finds that a 
timely appeal was furnished, the RO should so inform the 
appellant and veteran and notify them that the Board may find 
that a substantive appeal was not timely and the case should 
be returned to the Board.

Further, the Board finds that the VA Form 1-9 received in 
March 1996 is a NOD to the May 1995 rating action regarding 
the disability ratings assigned at that time.  To date, the 
appellant and veteran have not been issued a SOC in 
accordance with 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 19.30 
regarding his disagreement with the ratings assigned at that 
time.  In this regard, the Board points out that the Court 
has made a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  On remand, the RO should issue the appellant and 
veteran a SOC regarding the disability evaluation for both 
disorders for the applicable appeal period.  The appellant 
and veteran should also be instructed on the necessary 
procedure for perfecting an appeal as to the May 1995 rating 
action and should be provided an opportunity to do so. 

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should determine whether a 
timely substantive appeal was received as 
to issues of the ratings assigned 
following the initial grant of service 
connection for the right femur and closed 
head injury disabilities.  If it is 
determined that the veteran submitted a 
timely substantive appeal, the RO should 
return the case to the Board after 
providing the appellant and veteran the 
laws and regulations pertaining to 
timeliness of appeals and informing them 
that the Board may find that the appeal 
was not timely.  If it is determined that 
the veteran did not submit a timely 
substantive appeal, the RO should notify 
the appellant and veteran and furnish 
appellate rights. 

2.  With regard to the issues of 
increased ratings assigned in the May 
1995 rating action, the RO should furnish 
the appellant and veteran a SOC as to 
those issues in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 
19.30.  The appellant and veteran should 
be instructed on the necessary procedure 
for perfecting an appeal as to those 
issues and should be provided an 
opportunity to do so.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant and veteran 
need take no further action until so informed, but may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

